     Case 2:18-cv-01358-JAM-EFB Document 17 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM ROUSER,                                  No. 2:18-cv-1358-JAM-EFB P
12                       Petitioner,
13           v.                                        ORDER
14    UNKNOWN,
15                       Respondent.
16

17          On December 19, 2018, this habeas action was dismissed without prejudice to the filing of

18   a civil rights action pursuant to 42 U.S.C. § 1983. ECF No. 14. Judgment was duly entered.

19   ECF No. 15. On April 15, 2020, petitioner filed a motion for relief from judgment pursuant to

20   Rule 60(b) of the Federal Rules of Civil Procedure. ECF No. 16.

21          Rule 60(b) provides for reconsideration of a final judgment where one of more of the

22   following is shown: (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly

23   discovered evidence which, with reasonable diligence, could not have been discovered within

24   twenty-eight days of entry of judgment; (3) fraud, misrepresentation, or misconduct of an

25   opposing party; (4) voiding of the judgment; (5) satisfaction of the judgment; and (6) any other

26   reason justifying relief. Fed. R. Civ. P. 60(b). A motion under Rule 60(b) must be made within a

27   “reasonable time—and for reasons (1), (2), and (3) no more than a year after the entry of the

28   judgment of order or the date of the proceedings.” Fed. R. Civ. P 60(c)(1).
                                                      1
     Case 2:18-cv-01358-JAM-EFB Document 17 Filed 05/12/20 Page 2 of 2

 1          Because petitioner filed his Rule 60(b) motion more than a year after the entry of

 2   judgment, he must demonstrate he is entitled to relief for reasons (4), (5), and/or (6). Petitioner,

 3   however, has not shown he is entitled to relief from judgment for any of the reasons enumerated

 4   in Rule 60(b). Petitioner argues that the court erred in dismissing his petition, which challenged

 5   the results of a prison rules violation report, because on April 2, 2020, the Board of Parole

 6   Hearings relied upon that disciplinary report to deny him parole for ten years. ECF No. 16.

 7   Even so, petitioner’s challenge to the disciplinary action does not fall within the “core of habeas

 8   corpus.” Nettles v. Grounds, 830 F.3d 922 (9th Cir. 2016). As stated in the findings and

 9   recommendations underlying the order of dismissal (ECF No. 12), the petition does not present a

10   basis for habeas jurisdiction because even if the disciplinary report were expunged from

11   petitioner’s record, it would not necessarily result in petitioner’s speedier release. See id.

12   (observing that a rules violation is just one of many factors a parole board may consider in

13   determining a prisoner’s suitability for parole).

14          Accordingly, IT IS ORDERED that petitioner’s Rule 60(b) motion seeking relief from

15   judgment (ECF No. 16) is DENIED.

16
     DATED: May 11, 2020
17
                                                    /s/ John A. Mendez____________               _____
18

19                                                  UNITED STATES DISTRICT COURT JUDGE

20

21

22

23

24

25

26

27

28
                                                         2
